DETAILED ACTION

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

Content of Specification

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

The cross reference to the parent application, has now issued as a USPatent.  Correction of the specification is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6,7,10,16,21,22,25,31,36,37,40 of U.S. Patent No. 11211064. Although the claims at issue are not identical, they are not patentably distinct from each other because the extra memo processing steps in the independent claims of the ‘064 patent are not necessary to realize the functionality of the independent claims in the instant invention.

17/531371
11,211,064
1. A computer-implemented method comprising: receiving commands to store memos; identifying subjects related to the memos; storing, in a database, the memos, their related subjects, and associated time information; receiving a natural language request to retrieve a memo, the request having query information; identifying a subject related to the request; responsive to the request, querying the database for memos related to the subject; identifying multiple memos in response to the database query; identifying a memo, from the multiple identified memos, that has the most recent associated time information; and providing a response in dependence on the identified memo.

















2. The method of claim 1, wherein the natural language request is parsed according to a grammar rule for retrieving memos.



3. The method of claim 2, further comprising: identifying a trigger phrase from the received natural language request; and selecting the grammar rule in dependence upon the identified trigger phrase.



4. The method of claim 1, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

5. The method of claim 1, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

6. The method of claim 1, further comprising removing memos from the database after a predetermined time period.





7. A non-transitory computer-readable recording medium having a computer program recorded thereon, the computer program, when executed on one or more processors, causing the processors to perform a method comprising: receiving commands to store memos; identifying subjects related to the memos; storing, in a database, the memos, their related subjects, and associated time information; receiving a natural language request to retrieve a memo, the request having query information; identifying a subject related to the request; responsive to the request, querying the database for memos related to the subject; identifying multiple memos in response to the database query; identifying a memo, from the multiple identified memos, that has the most recent associated time information; and providing a response in dependence on the identified memo.

8. The non-transitory computer-readable recording medium of claim 7, wherein the natural language request is parsed according to a grammar rule for retrieving memos.

9. The non-transitory computer-readable recording medium of claim 8, wherein the method further comprises: identifying a trigger phrase from the received natural language request; and selecting the grammar rule in dependence upon the identified trigger phrase.




10. The non-transitory computer-readable recording medium of claim 7, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

11. The non-transitory computer-readable recording medium of claim 7, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

12. The non-transitory computer-readable recording medium of claim 7, wherein the method further comprises removing memos from the database after a predetermined time period.




13. A system including one or more processors coupled to memory, the memory being loaded with computer instructions, the computer instructions, when executed on the one or more processors, causing the one or more processors to implement actions comprising: receiving commands to store memos; identifying subjects related to the memos; storing, in a database, the memos, their related subjects, and associated time information; receiving a natural language request to retrieve a memo, the request having query information; identifying a subject related to the request; responsive to the request, querying the database for memos related to the subject; identifying multiple memos in response to the database query; identifying a memo, from the multiple identified memos, that has the most recent associated time information; and providing a response in dependence on the identified memo.
14. The system of claim 13, wherein the natural language request is parsed according to a grammar rule for retrieving memos.
15. The system of claim 14, wherein the actions further comprise: identifying a trigger phrase from the received natural language request; and selecting the grammar rule in dependence upon the identified trigger phrase.








16. The system of claim 13, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

17. The system of claim 13, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

18. The system of claim 13, wherein the actions further comprise removing memos from the database after a predetermined time period.
1. A method of retrieving a personal memo from a database, the method comprising: receiving, from a user, multiple natural language utterances, each including language to trigger storage of memos and each including memo information; interpreting the received natural language utterances to extract the memo information; storing, in the database, the memo information as memos that relate to a subject and that have time information associated therewith; receiving, by a virtual assistant, a natural language utterance that expresses a request; interpreting the natural language utterance according to a natural language grammar rule for retrieving a memo using the natural language utterance, the natural language grammar rule recognizing query information; responsive to interpreting the natural language utterance, using the query information to query the database for memos related to the query information and related to the subject; identifying multiple memos in response to the database query, the identified memos being related to the subject and having the time information associated therewith; identifying a memo, from the multiple identified memos, that has been most recently stored according to the time information associated with the multiple memos; and providing, to the user, a response generated in dependence upon the identified memo related to the subject and having been most recently stored.

2. The method of claim 1, wherein the natural language grammar rule for retrieving the memo is selected from a plurality of domain dependent grammar rules in accordance to contents of the received natural language utterance.

3. The method of claim 1, wherein the database is queried for the memo related to the query information by searching the database to identify any memo that includes information sufficient to provide an appropriate response to the user.


6. The method of claim 1, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

7. The method of claim 1, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

10. The method of claim 1, further comprising: assigning a time period to at least one of the stored memos, after which the at least one memo will expire; and removing the at least one memo from the database when the time period has expired.

16. A non-transitory computer-readable recording medium having a computer program for retrieving a personal memo from a database recorded thereon, the computer program, when executed on one or more processors, causing the processors to perform a method comprising: receiving, from a user, multiple natural language utterances, each including language to trigger storage of memos and each including memo information; interpreting the received natural language utterances to extract the memo information; storing, in the database, the memo information as memos that relate to a subject and that have time information associated therewith; receiving, by a virtual assistant, a natural language utterance that expresses a request; interpreting the natural language utterance according to a natural language grammar rule for retrieving a memo using the natural language utterance, the natural language grammar rule recognizing query information; responsive to interpreting the natural language utterance, using the query information to query the database for memos related to the query information and related to the subject; identifying multiple memos in response to the database query, the identified memos being related to the subject and having the time information associated therewith; identifying a memo, from the multiple identified memos, that has been most recently stored according to the time information associated with the multiple memos; and providing, to the user, a response generated in dependence upon the identified memo related to the subject and having been most recently stored.

21. The non-transitory computer-readable recording medium of claim 16, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

22. The non-transitory computer-readable recording medium of claim 16, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

25. The non-transitory computer-readable recording medium of claim 16, wherein the method further comprises: assigning a time period to at least one of the stored memos, after which the at least one memo will expire; and removing the at least one memo from the database when the time period has expired.


31. A system including one or more processors coupled to memory, the memory loaded with computer instructions to retrieve a personal memo from a database, the instructions, when executed on the one or more processors, implement actions comprising: receiving, from a user, multiple natural language utterances, each including language to trigger storage of memos and each including memo information; interpreting the received natural language utterances to extract the memo information; storing, in the database, the memo information as memos that relate to a subject and that have time information associated therewith; receiving, by a virtual assistant, a natural language utterance that expresses a request; interpreting the natural language utterance according to a natural language grammar rule for retrieving a memo using the natural language utterance, the natural language grammar rule recognizing query information; responsive to interpreting the natural language utterance, using the query information to query the database for memos related to the query information and related to the subject; and identifying multiple memos in response to the database query, the identified memos being related to the subject and having the time information associated therewith; identifying a memo, from the multiple identified memos, that has been most recently stored according to the time information associated with the multiple memos; and providing, to the user, a response generated in dependence upon the identified memo related to the subject and having been most recently stored.
36. The system of claim 31, wherein the database storing the memo is a structured database, such that the memo is stored in a structured format.

37. The system of claim 31, wherein the database storing the memo is an unstructured database, such that the memo is stored in an unstructured format.

40. The system of claim 31, wherein the actions further comprise: assigning a time period to at least one of the stored memos, after which the at least one memo will expire; and removing the at least one memo from the database when the time period has expired.





 Allowable Subject Matter

Claims 1-18 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The claim features toward how voice memos are retrieved based on recognized words/concepts along with, based on time information of the voice memo, is not explicitly taught by the prior art of record.  What is known, from the prior art of record, is the idea of using knowledge sources to develop databases for speech content, context, recognition storage, of which, the knowledge sources can be memos – e.g., London (20150142704) interpreting the first natural language utterance to extract memo information; storing the memo information as a memo in the database (as, taking the voice input, fig. 1, subblock 102, 103, into 106 performing speech processing, and updating the databases of phrase constructs, crm , business knowledge, etc. – fig. 1, subblocks 120,110,113,127); receiving a second natural language utterance that expresses a request (as a natural language request from the user – para 0022); interpreting the second natural language utterance according to a natural language grammar rule (para 0081) for retrieving memo data from the natural language utterance (as retrieving/receiving memos – para 0317), the natural language grammar rule recognizing query information (as using a grammar rule --  para 0056); responsive to interpreting the second natural language utterance, using the query information to query the database for a memo related to the query information (as using context and meaning interpretation to maintain knowledge tree graphs, para 0058, which maintain a relationship between the input query and an eventual derived meaning – para 0093, 0096); interpreting the natural language utterance that expresses the request according to multiple domains (as using the appropriate domain for the utterance – para 0077), each domain of the multiple domains having an associated relevancy score for the interpreted utterance (as tracking the domain that is selected based on the probability scores calculated for the KTG – second half of KTG), wherein a memo domain is one of the multiple domains, and wherein the memo domain has a score advantage relative to other domains (as, in the example of the customer at a pizza restaurant, the KTG remembers the previous order, and furthers the query at that starting point – hence, showing a preference over the domain of a new customer – para 0093).  Further, what is also well known in the art, is the idea of updating language/speech/grammar models, after every turn/use, in order to keep the models up to date (e.g., Horowitz (20050154580), para 002; and London (20150142704) ,para 0007-0008, 0217, which is equivalent to using the last stored generated model. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/16/2022